UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended: November 30, 2013 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number: 001-35757 EAST SHORE DISTRIBUTORS, INC. (Exact name of registrant as specified in its charter) Nevada 27-2838091 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1020 Fourth Avenue Wall Township, NJ 07719 (Address of principal executive offices and zip code) (732) 414-7302 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months, and (2) has been subject to such filing requirements for the past 90 days. Yes ☒ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files. Yes ☒ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐ Smaller reporting company ☒ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ☐ No ☒ As of January 16, 2014, there were 39,755,000 shares outstanding of the registrant’s common stock. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item 1. Financial Statements. 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 13 Item 4. Controls and Procedures. 13 PART II – OTHER INFORMATION Item 1. Legal Proceedings. 14 Item 1A. Risk Factors. 14 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds. 14 Item 3 Defaults Upon Senior Securities. 14 Item 4. Mine Safety Disclosures. 14 Item 5. Other Information. 14 Item 6. Exhibits. 14 Signatures 15 East Shore Distributors, Inc. (A Development Stage Company) Financial Statements November 30, 2013 (Unaudited) CONTENTS Balance Sheets – November 30, 2013 (Unaudited) and February 28, 2013 1 Statements of Operations – Three and Nine Months Ended November 30, 2013 and 2012, and from June 11, 2010 (Inception) to November 30, 2013 (Unaudited) 2 Statement of Stockholders’ Equity (Deficit) – June 11, 2010 (Inception) to November 30, 2013 (Unaudited) 3 Statements of Cash Flows – Nine Months Ended November 30, 2013 and 2012, and June 11, 2010 (Inception) to November 30, 2013 (Unaudited) 4 Notes to Financial Statements (Unaudited) 5 - 9 PART I – FINANCIAL INFORMATION Item 1. Financial Statements. East Shore Distributors, Inc. (A Development Stage Company) Balance Sheets November 30, 2013 February 28, 2013 (Unaudited) Assets Current Assets Cash $ - $ 11,177 Total Current Assets - 11,177 Total Assets $ - $ 11,177 Liabilities and Stockholders' Deficit Current Liabilities Accounts payable and accrued liabilities $ 14,879 $ 3,500 Loans payable - related party 24,000 24,000 Total Current Liabilities 38,879 27,500 Stockholders' Deficit Preferred stock, $0.0001 par value; 10,000,000 shares authorized; none issued and outstanding - - Common stock, $0.0001 par value, 100,000,000 shares authorized; 39,755,000 shares issued and outstanding 3,976 3,976 Additional paid-in capital 18,724 18,724 Deficit accumulated during the development stage ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ - $ 11,177 See accompanying notes to financial statements 1 East Shore Distributors, Inc. (A Development Stage Company) Statements of Operations (Unaudited) Three Months Ended November, Nine Months Ended November 30, June 11, 2010 (Inception) to November 30, Revenue $ - $ 40,780 $ - $ 151,380 $ 219,660 Cost of revenue - 33,787 - 125,526 184,584 Gross profit - 6,993 - 25,854 35,076 General and administrative expenses 7,180 11,799 22,556 27,203 96,655 Net loss $ ) $ ) $ ) $ ) $ ) Net loss per common share - basic and diluted $ ) $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding during the period - basic and diluted 39,755,000 39,755,000 39,755,000 39,755,000 38,527,918 See accompanying notes to financial statements 2 East Shore Distributors, Inc. (A Development Stage Company) Statement of Stockholders' Equity (Deficit) From June 11, 2010 (Inception) to November 30, 2013 (Unaudited) Common Stock, $0.0001 Par Value Additional Paid In Deficit Accumulated during Development Total Stockholders' Shares Amount Capital Stage Equity (Deficit) Issuance of common stock - founder ($0.0001/share) 36,000,000 $ 3,600 $ - $ - $ 3,600 Net income from June 11, 2010 (inception) to February 28, 2011 - - 645 645 Balance - February 28, 2011 36,000,000 3,600 - 645 4,245 Issuance of common stock ($0.001/share) 3,600,000 360 3,240 - 3,600 Issuance of common stock ($0.10/share) 155,000 16 15,484 - 15,500 Net loss - 2012 - - - ) ) Balance - February 29, 2012 39,755,000 3,976 18,724 ) 3,661 Net loss - 2013 - - - ) ) Balance - February 28, 2013 39,755,000 3,976 18,724 ) ) Net loss for the nine months ended November 30, 2013 - - - ) ) Balance - November 30, 2013 39,755,000 $ 3,976 $ 18,724 $ ) $ ) See accompanying notes to financial statements 3 East Shore Distributors, Inc. (A Development Stage Company) Statements of Cash Flows (Unaudited) Nine Months Ended November 30, June 11, 2010 (Inception) to November 30, 2013 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash (used in) operating activities: Changes in operating assets and liabilities: (Increase)/Decrease in: Inventory - 45,735 - Increase/(Decrease) in: Accounts payable and accrued liabilities 11,379 ) 14,879 Net Cash Used In Operating Activities ) ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from loans payable - related party - 21,000 24,000 Proceeds from issuance of common stock - founder - - 3,600 Proceeds from issuance of common stock - - 19,100 Net Cash Provided By Financing Activities - 21,000 46,700 Net increase (decrease) in Cash ) 16,750 - Cash - Beginning of Period 11,177 13,661 - Cash - End of Period $ - $ 30,411 $ - SUPPLEMENTARY CASH FLOW INFORMATION: Cash Paid During the Period for: Income Taxes $ - $ - $ 97 Interest $ - $ - $ - See accompanying notes to financial statements 4 East Shore Distributors, Inc. (A Development Stage Company) Notes to Financial Statements November 30, 2013 (Unaudited) Note 1 – Basis of Presentation The accompanying unaudited interim financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) for interim financial information and pursuant to the instructions to Form10-Q and Article 8 of Regulation S-X of the United States Securities and Exchange Commission (“SEC”). Certain information or footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted, pursuant to the rules and regulations of theSEC for interim financial reporting. Accordingly, they do not include all the information and footnotes necessary for a comprehensive presentation of financial position, results of operations, or cash flows. It is the Company’s opinion, however, that the accompanying unaudited financial statements include all adjustments, consisting of a normal recurring nature, which are necessary for a fair presentation of the financial position, operating results and cash flows for the periods presented. The accompanying unaudited financial statements should be read in conjunction with the Company’s Annual Reports on Form 10-K for the years ended February 28, 2013 and February 29, 2012, as filed with the SEC, respectively, which contains the audited financial statements and notes thereto, together with Management’s Discussion and Analysis of Financial Condition and Results of Operations, for the years ended February 28, 2013 and February 29, 2012, respectively. The financial information as of February 28, 2013, is derived from the audited financial statements presented in our Annual Report on Form 10-K for the year ended February 28, 2013. The interim results for the nine months ended November 30, 2013 are not necessarily indicative of the results to be expected for the year ending February 28, 2014, or for any future interim periods. The Company’s fiscal year end is February 28. Note 2 – Nature of Operations and Summary of Significant Accounting Policies Nature of Operations East Shore Distributors, Inc. (the “Company”), was incorporated in the State of Nevada on June 11, 2010. The Company markets and distributes a variety of consumer products. Development Stage The Company's financial statements are presented as those of a development stage enterprise. Activities during the development stage primarily include debt and equity based financing and implementation of the business plan. The Company has not generated a significant amount of revenues from operations since inception. Cash and Cash Equivalents The Company considers all highly liquid instruments purchased with a maturity of three months or less and money market accounts to be cash equivalents. At November 30, 2013 and February 28, 2013, the Company had no cash equivalents. 5 East Shore Distributors, Inc. (A Development Stage Company) Notes to Financial Statements November 30, 2013 (Unaudited) Revenue Recognition The Company records revenue when all of the following have occurred: (1) persuasive evidence of an arrangement exists; (2) product delivery has occurred; (3) the sales price to the customer is fixed or determinable; and (4) collectability is reasonably assured. Depending on the relationship with the customer, the Company recognizes revenue upon shipment or arrival at destination. There is no stated right to return and there have been no returns. The Company reported revenues from the following countries: Three Months Ended November 30, Three Months Ended November 30, Nine Months Ended November 30, Nine Months Ended November 30, June 11, (Inception) to November 30, % United States $ - - $ % $ - - $ % $ 90 % Brazil - 10 % Total $ - - $ % $ - - $ % $ % The Company’s sales concentrations for the nine months ended November 30, 2013 and 2012, respectively, is as follows: Customer A -% 86% B -% 14% Risks and Uncertainties The Company intends to operate in an industry that is subject to rapid change. The Company's operations will be subject to significant risk and uncertainties including financial, operational, technological, regulatory and other risks, including the potential risk of business failure. Use of Estimates The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Making estimates requires management to exercise significant judgment. It is at least reasonably possible that the estimate of the effect of a condition, situation or set of circumstances that existed at the date of the financial statements, which management considered in formulating its estimate could change in the near term due to one or more future confirming events. Accordingly, the actual results could differ significantly from estimates. 6 East Shore Distributors, Inc. (A Development Stage Company) Notes to Financial Statements November 30, 2013 (Unaudited) Earnings per Share Basic earnings (loss) per share (“EPS”) is computed by dividing net loss available to common stockholders by the weighted average number of common shares outstanding during the period, excluding the effects of any potentially dilutive securities. Diluted EPS gives effect to all dilutive potential of shares of common stock outstanding during the period including stock warrants, using the treasury stock method (by using the average stock price for the period determine the number of shares assumed to be purchased from the exercise of warrants), and convertible debt, using the if-converted method. Diluted EPS excludes all dilutive potential of shares of common stock if their effect is anti-dilutive. The Company has no common stock equivalents since inception. Fair Value of Financial Instruments The Company measures assets and liabilities at fair value based on an expected exit price as defined by the authoritative guidance on fair value measurements, which represents the amount that would be received on the sale of an asset or paid to transfer a liability, as the case may be, in an orderly transaction between market participants. As such, fair value may be based on assumptions that market participants would use in pricing an asset or liability. The authoritative guidance on fair value measurements establishes a consistent framework for measuring fair value on either a recurring or nonrecurring basis whereby inputs, used in valuation techniques, are assigned a hierarchical level. The following are the hierarchical levels of inputs to measure fair value: ● Level 1: Observable inputs that reflect quoted prices (unadjusted) for identical assets or liabilities in active markets; ● Level 2: Inputs reflect quoted prices for identical assets or liabilities in markets that are not active; quoted prices for similar assets or liabilities in active markets; inputs other than quoted prices that are observable for the assets or liabilities; or inputs that are derived principally from or corroborated by observable market data by correlation or other means; and 7 East Shore Distributors, Inc. (A Development Stage Company) Notes to Financial Statements November 30, 2013 (Unaudited) ● Level 3: Unobservable inputs reflecting the Company’s assumptions incorporated in valuation techniques used to determine fair value. These assumptions are required to be consistent with market participant assumptions that are reasonably available. The Company’s financial instruments consisted primarily of cash, accounts payable and accrued liabilities, and loans payable – related party. The carrying amounts of the Company’s financial instruments generally approximate their fair values as of November 30, 2013 and February 28, 2013, respectively, due to the short-term nature of these instruments. Recent Accounting Pronouncements There are no recent accounting pronouncements expected to affect the Company. Note 3 – Going Concern As reflected in the accompanying financial statements, the Company has a net loss of $22,556 and net cash used in operations of $11,177 for the nine months ended November 30, 2013, and a working capital deficit and stockholders’ deficit of $38,879 and deficit accumulated during the development stage of $61,579 at November 30, 2013.v These factors raise substantial doubt about the Company’s ability to continue as a going concern. The ability of the Company to continue its operations is dependent on Management’s plans, which may include the raising of capital through debt and/or equity markets with some additional funding from other traditional financing sources, including term notes, until such time that funds provided by operations are sufficient to fund working capital requirements. The Company may need to incur liabilities with certain related parties to sustain the Company’s existence. The Company will require additional funding to finance the growth of its current and expected future operations as well as to achieve its strategic objectives. The Company believes its current available cash along with anticipated revenues may be insufficient to meet its cash needs for the near future. There can be no assurance that financing will be available in amounts or terms acceptable to the Company, if at all. The accompanying financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business. These financial statements do not include any adjustments relating to the recovery of the recorded assets or the classification of the liabilities that might be necessary should the Company be unable to continue as a going concern. Note 4 – Loan Payable (Related Party) During November 2010, the Company’s Chief Executive Officer advanced $3,000. The loan is non-interest bearing, unsecured and due on demand. 8 East Shore Distributors, Inc. (A Development Stage Company) Notes to Financial Statements November 30, 2013 (Unaudited) During June 2012, the Company’s Chief Executive Officer advanced $9,000. The loan is non-interest bearing, unsecured and due on demand. During October 2012, the Company’s Chief Executive Officer advanced $12,000. The loan is non-interest bearing, unsecured and due on demand. Note 5 – Stockholders’ Equity (Deficit) In June 2010, the Company issued 36,000,000 shares of common stock to its founder for $3,600. In July 2011, the Company issued 3,600,000 shares of common stock for $3,600 ($0.001/share). In August and September 2011, the Company issued 155,000 shares of common stock for $15,500 ($0.10/share). Note 6 – Subsequent Event During December 2013, the Company’s Chief Executive Officer advanced $7,000 to the Company. The loan is non-interest bearing, unsecured and due on demand. 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. THE FOLLOWING DISCUSSION OF OUR PLAN OF OPERATION AND RESULTS OF OPERATIONS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND RELATED NOTES TO THE FINANCIAL STATEMENTS INCLUDED ELSEWHERE IN THIS REPORT. THIS DISCUSSION CONTAINS FORWARD-LOOKING STATEMENTS THAT RELATE TO FUTURE EVENTS OR OUR FUTURE FINANCIAL PERFORMANCE. THESE STATEMENTS INVOLVE KNOWN AND UNKNOWN RISKS, UNCERTAINTIES AND OTHER FACTORS THAT MAY CAUSE OUR ACTUAL RESULTS, LEVELS OF ACTIVITY, PERFORMANCE OR ACHIEVEMENTS TO BE MATERIALLY DIFFERENT FROM ANY FUTURE RESULTS, LEVELS OF ACTIVITY, PERFORMANCE OR ACHIEVEMENTS EXPRESSED OR IMPLIED BY THESE FORWARD-LOOKING STATEMENTS. Plan of Operation Our plan of operations over the next twelve months includes (i) the continued marketing and selling of our existing product line to purchasers in the U.S. and South American market; (ii) the development of our website to enable e-commerce transactions; and (iii) expanding our product offerings to include other unique products. In order to implement our plan of operation, we will need to obtain outside funding or additional funding from our Chief Executive Officer. Currently and for the foreseeable future, the Company will continue to use third parties to manufacture the products the Company sells to its customers. The Company will continue to source and discretely select the best manufacturers able to deliver high quality, reliable, safe and effective products. The Company believes that it will need a minimum of $100,000 to cover its planned operations over the next 12 months. This estimate includes (i) $40,000 for product marketing, including exhibiting our products at various trade shows; (ii) $20,000 for research and development costs; and (iii) $40,000 for general and administrative costs. Results of Operations For the Three Months Ended November 30, 2013 Compared to the Three Months Ended November 30, 2012 Revenue For the three months ended November 30, 2013, revenue from operations were $ 0, compared to $40,780 for the three months ended November 30 , 2012, a decrease of $40,780. The decrease is related to decreased sales of our products to $0. The revenue from the prior period was primarily derived from the sale of our prenatal DSS tablets. Since inception on June 11, 2010 to November 30, 2013, our revenue from operations was $219,660
